DETAILED ACTION
Cleaning Apparatus for Cleaner Robot
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (CN111150339A).
Regarding claim 1, Yan teaches 
a main body (housing 500, figure 1-2) and an accommodation cavity being formed inside the main body (see figures 1-3); characterized in that:
the cleaning apparatus comprises a water spraying device (water spraying device, Yan discloses “water circulation module includes a water cover 246…connected to water tank 250, and discloses “water spray holes 246a are connected to the water tank 250 to spray water  on roller “ so that self- cleaning of the roller is performed) and a sweeping roller (roller 111, figure 2), the water spraying device is disposed in the accommodation cavity (see figures 1-3) and detachably connected (Yan discloses various components part of water circulation module being detachable) with the accommodation cavity, the sweeping roller is disposed in the accommodation cavity and detachably connected with the accommodation cavity (Yan discloses the drum which is the roller can be detachably mounted on the housing”) and the water spraying device comprises a water spraying pipe (see water inlet 246b, figures 1-3; Yan discloses “ the purified water box 252 is connected water spray cover the…is pumped into the water spraying cover 246, and spray holes 246a”)facing towards the sweeping roller;
a water squeezing rod (squeezing rods 123, figure 2) is arranged between the sweeping roller (roller 111 and brush 131a, figure 2) and the accommodation cavity and detachably connected with the accommodation cavity, the water squeezing rod abuts against the sweeping roller (Yan discloses “water pressing rod 123 presses the sponge layer 111b to press out the sewage in the sponge layer 111b), the main body is disposed with a sewage recovery device (Yan discloses “the sewage enters the sewage box 251 of water tank is filtered by filtering assembly 254, and then enters the purified water box 252” reused for cleaning the roller 111 and the sewage recovery device is detachably connected with the main body (Yan discloses components of sewage recovery device is detachable) ;
the sewage recovery device comprises a sewage sink  (sewage collecting tank 280, figure 2, 4) disposed at an inner side of the sweeping roller, and the sewage sink abuts against the inner side of the sweeping roller;
and the main body is further disposed with a driving device (driving motor 113a, figure 1) for driving the sweeping roller to rotate.
Regarding claim 2, Yan teaches water spraying device comprises a first water pump (Yan discloses “ the water pump motor 247a is used to drive the water pump”) and a connection water pipe, the connection water pipe is disposed in the accommodation cavity, the first water pump is disposed on the main body, and the first water pump is connected to the water spraying pipe through the connection water pipe(Yan discloses water enters the purified water box is pumped into the water spraying cover 246, and circulates in such a way so that the self-cleaning of the roller”).
Regarding claim 3, Yan teaches sweeping roller is disposed with a rag capable of absorbing or storing water (see sponge cover 112b, Yan discloses the sponge layer absorbs liquid waste or viscous waste)
Regarding claim 4, Yan teaches scraping device (scraping teeth 141a, figure 3) is disposed between the water spraying device and the sweeping roller and arranged in the accommodation cavity, and the scraping device abuts against the sweeping roller (Yan discloses scraping teeth contacts bristles 131a of brush 131).
Regarding claim 5, Yan teaches a scraping plate with a comb-shaped structure (Yan discloses scraping teeth 141a, in figure 3 with comb like structure and function that used to scrap off hair entangled in roll).
Regarding claim 6, Yan teaches a sewage tank (sewage box 251, figures 1-2,4), the sewage sink is disposed with a second water pump (Yan discloses “ a power unit may be provided on sewage box side” in form of a water pump”) and a second connection water pipe (“sewage inlet and outlet 191a-b”) the sewage tank is detachably (see figures 1 4, Yan discloses components of detachable) connected with the sewage sink, and the second water pump is connected to the sewage sink through the second connection water pipe.
	Regarding claim 7, a snapping groove (see housing 500, figures 1-5 connection between combined 250,251a,251b  collection tank 280 also placed to fitted within housing)and  corresponding to the sewage sink in size and shape (see figure 5, sewage collection tank 280), a part of the sewage sink is snapped into the snapping groove, and another part of the sewage sink is snapped into the sewage tank.
	Regarding claim 8, Yan teaches a motor gear box (gear box 113b, figures 1-3), and the motor gear box is connected with the sweeping roller (the driving motor can be sleeved in roller 111, and gearbox is connected to driving motor).
	Regarding claim 9, Yan teaches a lateral side of the main body is formed with a through hole, the motor gear box comprises a motor (the driving motor 113a, figure 1-3), a receiving groove (see figure 1, and connected components figure 2) corresponding to the motor in size is disposed at a side of the water spraying device (see placement of 246 and to side motor 113a,), the motor is disposed in the receiving groove (Yan discloses components mounted on the stand unit 190a), and the motor gear box passes through the through hole and connects to the sweeping roller (driving motor can be sleeved in the roller 111, gear box apart of driving motor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723